Citation Nr: 1800912	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent since December 31, 2009, for posttraumatic headaches due to a traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 30 percent since December 31, 2009, for vertigo/dizziness due to a TBI.

3.  Entitlement to an initial rating in excess of 10 percent since December 31, 2009, for tinnitus due to a TBI.

4.  Entitlement to an initial compensable rating since December 31, 2009, for TBI residuals, to include whether separate ratings are warranted for dyspnea, memory loss, attention and concentration difficulties, insomnia, photophobia, phonophobia, irritability, restlessness, weakness, fatigue, mood swings, anxiety, depression, blurred vision, fainting or blacking out, bilateral dysdiadochokinesia, bilateral dysmetria, ataxia without lateralization, disconjugate gaze, bilateral hearing loss, and ear fullness, as TBI residuals or due to the Veteran's service-connected major depressive disorder (MDD) with panic disorder.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from October 1981 to May 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Louisville, Kentucky, Regional Office (RO), and December 2015 and March 2016 decisions of the Appeals Management Center (AMC). In April 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. 

For record, the Board reiterates that in July 2015, the Board remanded the appeal to the RO for additional action. Attorney work-product in the form of a draft decision of the Board was uploaded into the Veteran's electronic file. This was not the decision of the Board and was not signed by the undersigned Veterans Law Judge. In August 2015, the undersigned Veterans Law Judge wrote a memorandum to the Veteran's file clarifying that the Board remanded, not granted, the appeal.

In January 2017, the Board denied an increased rating for the Veteran's posttraumatic headaches and remanded the other issues on appeal. The Veteran  appealed the denial to the United States Court of Appeals for Veterans' Claims (Court). In August 2017, the Court granted the Parties' Joint Motion for Partial Remand (JMPR); vacated the January 2017 Board decision as to the denial of an increased rating for posttraumatic headaches; and remanded the Veteran's appeal to the Board.

The Veteran has been in receipt of a 100 percent schedular rating since March 7, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is necessary. The appeal is, therefore, REMANDED as stated below.

1.  Reasons for the Remand:

The Veteran contends that his posttraumatic headaches are productive of severe economic inadaptability. Remand is necessary to obtain relevant personnel records from his employer.

Adjudication of the other issues on appeal will be deferred pending receipt of the requested records.

2.  The Veteran should submit all records from his employer which may indicate severe economic inadaptability due to posttraumatic headaches. This includes records of sick leave taken due to headaches; accommodations made in work schedule or performance requirements; performance evaluations; denial of promotions or employment opportunities; statements from supervisors; pay statements indicating lost wages due to headaches; or any other records which the Veteran believes VA may find helpful in adjudicating his claim.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



